DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-8,11,21 and 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio et al. (2003/0127108) in view of Sabnis et al. (2006/0222675) and Morris et al. (7,735,182) and Shortte, Jr. (3,735,441).

In reference to claims 1, 11 amd 26, Policicchio teaches a mopping device and the method of manufacturing a disposable mop comprising a handle, 12, a mop body that comprises at least one outer layer and an inner layer, (pp 0240), the at least one outer layer comprising a spunbonded nonwoven material comprising polypropylene or polyethylene, (pp 0269), and the inner layer comprising sodium polyacrylate, (pp 0246), in an amount of at least about 1 percent, by weight, (pp 0248) of the inner layer, wherein the inner layer further comprises a volumizing material configured to provide volume within the inner layer to accommodate swelling of the sodium polyacrylate, the volumizing material being present in an amount of about 5 percent to about 40 percent, by weight of the inner layer, (Policiochio teaches that the sodium polyacrylate is a superabsorbent, (pp 246 and the polyester or polypropylene is the absorbent, pp 253 and when the super absorbent is present it will comprise at least 15%, 20% or 25% or the abosorbent layer.  Therefore the absorbent is the remaining weight, (pp 251), and wherein the outer layer comprises polypropylene, (pp 00269), and the method of coupling the inner layer and at least one outer layer via heat sealing or ultrasonic welding, (pp 0263).
In reference to claims 4 and 27, wherein the inner layer of the mop body comprises sodium polyacrylate in an amount of about 10 percent to about 99 percent, by weight of the inner layer, (pp 0246).
In reference to claims 5 and 28, wherein the inner layer of the mop body further comprises polyester, wood pulp, or both, (pp 0252). 
In reference to claims 6 and 29, wherein the disposable mop is substantially planar, and the mop body comprises two of the at least one outer layers, 201,203, sandwiching the inner layer, 205, (fig. 2).
In reference to claims 21 and 33, wherein the volumizing material comprises a batting material, (pp 0253).



Morris et al. teaches a handle, 12, having a collapsible elongated pole, (col 12, lines 40-42).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the mop of Policicchio et al.  with a collapsible elongated pole, as taught by Morris et al. in order to provide for the mop to be adjustable in lenth, which could allow for the mop to be used to reach various cleaning locations.

Sabnis et al. teaches an outer layer with polyethylene/polypropylene bicomponent, (pp 0094).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Policicchio et al. with an outer layer comprising a mixture of polyethylene  and polypropylene, since both inventions teach a cleaner body with an outer layer made of web materials which can comprise synthetic fibers, and then list various synthetic fibers that can be utilized.  Policicchio et al. teaches utilizing polyethylene or polypropylene, but Sabnis teaches that a mixture of the two can be utilized, so it would be obvious to make the outer layer out of the mixture as an alternate synthetic fiber choice for the web material. 

Shortte, Jr. teaches means for securing a disposable mop, 14, at an end of an elongated pole, 34, wherein the means for securing the disposable mop at the end of the elongated pole is a clamp, 32, for securely, directly gripping the mop body or a headband associated with the mopbody, (col. 2, lines 39-44), and wherein the handle comprises user-actuatable means, (nut, 42, is tightened and lossened by rotation of the handle, 34,  in operable connection with the clamp, such that the disposable mop secured at the end of the collapsible elongated pole is releasable via actuation of the user-actuatable means and corresponding actuation of the clamp to release the mop body or the headband therefrom, (col. 2, line 45-col. 3, line 2).



It would have been further obvious to provide the tool with the outer layer comprises polypropylene in an amount of about 40 percent to about 90 percent, wherein the disposable mop is capable of absorbing at least 12 times its weight in liquid, wherein the disposable mop is capable of absorbing at least 32 fluid ounces of liquid, since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves merely routine skill in the art. 


Response to Arguments
After firther review and search of the submitted amended claims, the Exaniner has applied the Shotte, Jr. reference to teach the means for securing the disposable mop body, and has issued a subsequent non-fingal rejection. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486.  The examiner can normally be reached on M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SLM/
/SHANTESE L MCDONALD/Examiner, Art Unit 3723                                                                                                                                                                                                        February 13, 2021
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723